     Case 2:20-cv-07426-PSG-E Document 16 Filed 11/11/20 Page 1 of 3 Page ID #:155

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
                                                                                            JS-6
 Case No.       CV 20-7426 PSG (Ex)                                          Date   November 11, 2020
 Title          Aderiyeke Lawal v. Patagonia Global LLC, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS Plaintiff’s motion to remand

       Before the Court is a motion to remand filed by Plaintiff Aderiyike Lawal (“Plaintiff”).
See Dkt. # 10 (“Mot.”). Defendant Patagonia Global LLC (“Defendant”) opposed, see Dkt. # 13
(“Opp.”), and Plaintiff replied, see Dkt. # 14 (“Reply”). The Court finds the matter appropriate
for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the
moving, opposing, and reply papers, the Court GRANTS Plaintiff’s motion to remand.

I.       Background

       Plaintiff, who is legally blind, requires screen-reading software to use internet websites
on her computer and phone, see Complaint, Dkt. # 1-1 (“Compl.”), ¶¶ 2, 16, and Defendant’s
website is not fully accessible through screen-reading technology, id. ¶¶ 3, 17.

       As a result, on June 3, 2020, Plaintiff filed suit in the Los Angeles County Superior
Court, alleging a single cause of action: violation of California’s Unruh Civil Rights Act
(“Unruh Act”), Cal. Civ. Code §§ 51–52 et seq. See Compl. ¶¶ 56–65.

       Plaintiff served Defendant with the Complaint on July 22, see Notice of Removal, Dkt. #
1 (“NOR”), ¶ 2, and Defendant removed the case to this Court on August 17, invoking the
Court’s federal question jurisdiction, see id. ¶¶ 3–4. Plaintiff now moves to remand the case to
the Superior Court, arguing that, although a violation of the Americans with Disabilities Act
qualifies as a violation of the Unruh Act, this fact alone does not confer federal question
jurisdiction over this dispute. See generally Mot. The Court agrees, and therefore GRANTS
Plaintiff’s motion to remand.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 3
      Case 2:20-cv-07426-PSG-E Document 16 Filed 11/11/20 Page 2 of 3 Page ID #:156

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-7426 PSG (Ex)                                   Date   November 11, 2020
 Title          Aderiyeke Lawal v. Patagonia Global LLC, et al.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state
court to federal district court only if the federal court has subject matter jurisdiction over the
case. See City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of
removal thus depends on whether the case originally could have been filed in federal court.”).
The case shall be remanded to state court if at any time before final judgment it appears a
removing court lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot.
League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the
removal statute against removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer
Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing,
LP, 533 F.3d 1031, 1034 (9th Cir. 2008). “A defendant seeking removal has the burden to
establish that removal is proper and any doubt is resolved against removability.” Luther, 533
F.3d at 1034; see also Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir.
2009) (“[A]ny doubt about the right of removal requires resolution in favor of remand.”).

III.     Discussion

        Plaintiff’s Complaint asserts two theories of Unruh Act liability: (1) Defendant
intentionally discriminated against her on the basis of her disability, in violation of the Unruh
Act, itself, see Compl. ¶ 61; and (2) Defendant violated the Unruh Act by violating the
Americans with Disabilities Act (“ADA”), which is incorporated into the Unruh Act, see id. ¶
62.

       In such circumstances, courts in the Central District, following binding Ninth Circuit
precedent, have ordered a remand. See, e.g., Rendon v. Bracketron Inc., No. 2:19-CV-08896-
ODW (JEMx), 2020 WL 65075, at *1–*2 (C.D. Cal. Jan 7, 2020) (citing, among other cases,
Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996)); Thurston v. Spectrum Wine
Auctions, LLC, No. 8:19-cv-01740-JLS-DRM, 2019 WL 6622844, at *1 (C.D. Cal. Dec. 4,
2019) (same); Martinez v. Adidas Am., Inc., No. EDCV 19-841 JGB (KKx), 2019 WL 3002864,
at *4–*5 (C.D. Cal. July 9, 2019) (same). Therefore, the Court agrees that remand is
appropriate.

       Defendant’s attack on the substance of Plaintiff’s intentional discrimination claim does
not change the Court’s conclusion. Defendant argues that “Plaintiff does not identify any facts


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 2 of 3
    Case 2:20-cv-07426-PSG-E Document 16 Filed 11/11/20 Page 3 of 3 Page ID #:157

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-7426 PSG (Ex)                                  Date   November 11, 2020
 Title          Aderiyeke Lawal v. Patagonia Global LLC, et al.

in support of her allegation that Defendants were ‘on notice of the discrimination’” and
intentionally refused to remove the barriers, and therefore the only sufficient allegation in the
Complaint is that Defendant violated the Unruh Act by violating the ADA. See Opp. 17:6–18:2.
Defendant’s challenge to the adequacy of Plaintiff’s pleadings regarding intentional
discrimination is premature because jurisdiction is a threshold issue. “[T]he merits of
[Plaintiff’s] Unruh claim are not presently before the Court; rather, the Court considers only
whether [Plaintiff’s] complaint gives rise to federal question jurisdiction. It does not. As such,
the Court must remand.” Rendon, 2020 WL 65075 at *2.

         Accordingly, the Court GRANTS Plaintiff’s motion to remand.

IV.      Conclusion

         The Court GRANTS Plaintiff’s motion to remand. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 3 of 3
